Citation Nr: 1019467	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-15 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, not 
otherwise specified (NOS).

3.  Entitlement to service connection for anxiety, NOS.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, depression, 
and anxiety.  She essentially attributes these claimed 
disorders to her military service, and, at least in part, to 
her having been sexually assaulted during that period of 
time.  

Review of the Veteran's service treatment records are devoid 
of medical findings relating to psychiatric disorders.  A 
Report of Medical Examination dated in May 1979 shows that 
the Veteran's psychiatric state was clinically evaluated as 
being normal.  A Report of Medical History competed by the 
Veteran in May 1979 shows that she denied ever having 
"depression or excessive worry" or "nervous trouble of any 
sort."  The Veteran was treated for gastroenteritis in July 
1979; at that time she did complain of a loss of appetite as 
well as being emotionally agitated.  The Veteran, in January 
1980, waived her right to be afforded a separation 
examination.  

The Veteran's personnel records include an AF Form 77, 
Supplemental Evaluation Sheet, dated in December 1979.  This 
form shows that the Veteran had completed her gate guard duty 
in a good manner.  She was noted to perform all her duties 
with little or no supervision.  The Veteran was further noted 
to have maintained her appearance up to the desired standards 
at all times, and her conduct was noted to be very good, both 
while on and off duty.  


Post service medical records, all in the form of VA medical 
records, first show treatment afforded to the Veteran for 
psychiatric-based problems in 2007.  During 2007 the Veteran 
participated in an extensive "RRTP" (Mental Health 
Residential Rehabilitation Treatment) program.  Records 
associated with the file show diagnoses of all three of the 
Veteran's currently-claimed disorders.  To this end, an April 
2007 mental health note includes a diagnosis of anxiety 
disorder, NOS.  An April 2007 mental health "PSO" 
psychological assessment report shows diagnoses of PTSD 
(provisional) and depression, NOS.  Review of an April 2007 
mental health team note shows that the reporting certified 
nurse practitioner opined that the Veteran's mental health 
issues were related to sexual trauma.  

The Veteran submitted a VA Form 21-0781a in June 2007.  With 
this form she included an April 2007 VA progress note, 
completed by a clinical psychologist.  Diagnoses of PTSD 
(provisional) and depression, NOS were included.  As part of 
the progress note the Veteran is shown to have provided a 
history of childhood sexual abuse.  She indicated that two 
brother-in-laws had sexually abused her.  She also reported 
post-military trauma associated with being physically abused 
by her second husband, as well as physical, emotional, and 
sexual abuse by a man she dated after she divorced her second 
husband.  She denied in-service trauma.  

A May 2007 VA discharge summary includes diagnoses of PTSD 
and depression, NOS.

A May 2007 mental health provider note includes diagnoses of 
PTSD and anxiety, NOS.  The reporting staff psychiatrist 
commented that the PTSD was related to the Veteran's 
childhood trauma.  

The Veteran provided VA with a statement when she submitted 
her October 2007 notice of disagreement.  As part of this 
statement, the Veteran provided a history of being raped by a 
fellow service member while stationed at Lakeland Air Force 
Base.  She reported telling a friend of hers, Ms. T.S., what 
had occurred after the incident occurred.  She reported being 
hospitalized after the incident.  


An April 2008 VA psychology note includes diagnoses of PTSD 
(childhood sexual trauma) and major depressive disorder 
(recurrent and moderate).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and meet the criteria of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  Moreover, 
the diagnosis of PTSD must be based either on a claim of 
account of events during demonstrated combat status or based 
on verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV criteria.  No 
probative weight may be assigned to a diagnosis of PTSD based 
on the Veteran's unverified stressors.

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  This was done in the 
January 2008 statement of the case as well as in a May 2008 
letter.

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2009).  In Patton v. West, 12 Vet. App. 
272 (1999), the United States Court of Appeals for Veterans 
Claims (Court) held that special consideration must be given 
to claims for PTSD based on personal assault.  In particular, 
the Court held that the provisions in M21-1R, Part IV, 
Subpart ii, Section D, Chapter 17, (currently found in M21-
1MR, Part III, Subpart iv, Chapter 4, Section H) which 
address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Additionally, M21-1R, Part IV, Subpart ii, Section D, Chapter 
17 states that, in cases of sexual assault, development of 
alternate sources for information is critical.  An extensive 
list of alternative sources competent to provide credible 
evidence that may support the conclusion that the event 
occurred is provided, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) 
which state that behavior changes that occurred at the time 
of the incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

While, as discussed above, the Veteran has been afforded 
extensive VA treatment for her claimed psychiatric disorders, 
the Board notes that the Veteran has not been afforded a VA 
examination in connection with her claims for service 
connection for PTSD, depression, and/or anxiety.  She has 
essentially claimed that those disorders developed as a 
result of the stress of military service.  Although her 
service treatment records do not document any specific 
complaints, treatment, or diagnosis of PTSD, depression, or 
anxiety, the Veteran did complain of being "emotionally 
agitated" in July 1979, around the time of the alleged 
sexual assault.  As noted, her post-service medical records 
also document treatment for all of her claimed psychiatric-
based disorders.  

The Court has held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  Here, current diagnoses of all 
three claimed disorders are clearly of record, and the 
Veteran's allegations sufficiently satisfy two of the 
criteria (numbers 2 and 3) set out by the Court in McLendon.  
The Board is also mindful that while VA medical personnel 
have opined that the Veteran's mental health problems are 
related to sexual trauma, the record also clearly shows a 
history of pre-service sexual trauma, as well as the 
Veteran's contentions concerning her in-service sexual 
trauma.  

The Board again notes the in-service complaints made by the 
Veteran of her being emotionally agitiated.  As noted, the 
Court in Patton stated that such changes in behavior should 
be examined and clinically interpreted to determine whether 
they constitute evidence of "(v)isits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment."

Therefore, the Board finds that a VA examination and medical 
opinion are necessary for determining the nature and etiology 
of any PTSD, depression, and/or anxiety that may be present.

As this case is being remanded, the Veteran is again reminded 
that evidence from sources other than the Veteran's service 
records - such as statements from fellow service members -- 
may corroborate the Veteran's account of the stressor 
incident.  As noted, the Veteran has informed VA that she 
told a specifically-identified fellow service member, Ms. 
T.S., of the events surrounding her being sexually assaulted 
while stationed at Lackland Air Force Base.  As of the time 
of this remand, the Veteran is not shown to have obtained a 
statement from this fellow service member.  Such a 
corroborating statement could prove to be quite beneficial to 
the Veteran in her current appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again inform the 
Veteran that sources other than the 
Veteran's service records - such as 
statements from fellow service members -- 
may corroborate her account of the 
stressor incident.  As such, the Veteran 
should be asked to seek to obtain a 
statement from Ms. T.S., to be utilized 
to support her claim that she was 
sexually assaulted while at Lackland Air 
Force Base.  

2.  Thereafter, the RO should schedule 
the Veteran for a VA examination to 
evaluate her claims for service 
connection for PTSD, depression (NOS), 
and anxiety (NOS).  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report should clearly indicate that the 
claims folder was reviewed.  The 
examination report must include responses 
to each of the following items:

*	Based on a review of the claims 
folder and the examination findings, 
including the service treatment 
records, personnel records, and VA 
treatment reports, the examiner 
should render any and all relevant 
psychiatric-based diagnoses.


*	Additionally, the examiner should 
state a medical opinion as to 
whether it is at least as likely as 
not that any currently diagnosed 
psychiatric disorder -- to include 
depression (NOS) and anxiety (NOS) -
- is causally or etiologically 
related to her military service or 
any incident therein as opposed to 
its being more likely due to some 
other factor or factors.

*	In reviewing the Veteran's claims 
file, the examiner should identify 
all records indicating any change in 
behavior or performance subsequent 
to the assault alleged by the 
Veteran to have occurred during 
active service and offer an opinion 
as to the clinical significance, if 
any, of such evidenced changes.  The 
examiner should then express an 
opinion as to whether it is at least 
as likely as not that the in-service 
stressful experience described by 
the Veteran occurred.

*	If the examiner determines that the 
claimed in-service assault occurred, 
then he or she should make a 
determination as to whether the 
Veteran currently has PTSD as a 
result of the stressor event.  The 
examiner is instructed that only the 
specifically corroborated in-service 
stressful event may be considered 
for the purpose of determining 
whether exposure to such an in-
service event has resulted in PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
also comment upon the link between 
the current symptomatology and the 
Veteran's verified stressor.



Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The Veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
her attorney should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board have remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


